                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


VICKI L. FLATT

                             Plaintiff,

v.                                              CIVIL ACTION NO. 2:18-cv-00570

LOWE’S HOME CENTERS, LLC, et al.,

                             Defendants.



                        MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is the defendants’ Motion for Summary Judgment

[ECF No. 25]. The deadline for the filing of a response has passed, and the plaintiff

has not filed a response. For the reasons that follow, the Motion is GRANTED.

     II.      Background

           Defendant Lowe’s Home Centers, LLC (“Lowe’s”) hired the plaintiff as a

customer service associate in 2008 at its Beaufort, South Carolina store. In 2010, the

plaintiff was promoted to department manager. In November 2014, the plaintiff

requested a transfer to the Nitro, West Virginia store, which Lowe’s approved.

Defendant Michael Dorsey worked as the manager at the Nitro store.

           In 2016, the plaintiff began using intermittent leave under the Family and

Medical Leave Act (“FMLA”) after she was diagnosed with lung cancer. After her
twelve weeks of FMLA leave expired, she began using continuous leave pursuant to

the Americans with Disabilities Act.

       In January 2017, Lowe’s eliminated all department manager positions

nationwide. Lowe’s replaced the department manager positions with a reduced

number of service and support manager positions. Former department managers

were given the option to apply for these new positions. Moreover, former department

managers who applied for these new positions but were not selected were given an

opportunity to work for Lowe’s for an additional year as a customer service associate

with no change in pay while they applied for other jobs within Lowe’s.

       The plaintiff in this matter applied for one of the new positions but was not

selected. Because the plaintiff was on leave at the time of the restructure, she was

given an additional time to apply for positions after returning to work to ensure that

she had a full year to secure another position. However, the plaintiff did not secure

another position at Lowe’s within that timeframe and was therefore terminated.

       The plaintiff filed the instant Complaint [ECF No. 1-1] in the Circuit Court of

Kanawha County on March 12, 2018. The case was removed to this court on April 13,

2018.1 The Complaint contains five counts. Counts One, Two, and Three assert claims

under the West Virginia Human Rights Act (“WVHRA”), alleging that the defendants

failed to rehire the plaintiff because of her age, gender, and disability. Count Four

alleges that the defendants terminated the plaintiff’s employment in retaliation for


1On March 6, 2019, the court granted a motion to withdraw filed by the plaintiff’s former counsel. The
plaintiff is now proceeding pro se.
                                                  2
her use of FMLA benefits, and Count Five alleges that the defendants committed the

tort of outrage. On March 28, 2019, the defendants moved for summary judgment,

requesting that the court dismiss this action with prejudice.

   III.   Legal Standard

      To obtain summary judgment, the moving party must show that there is no

genuine dispute as to any material fact and that the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). “Facts are ‘material’ when they

might affect the outcome of the case.” Lester v. Gilbert, 85 F. Supp. 3d 851, 857 (S.D.

W. Va. 2015) (quoting News & Observer Publ'g Co. v. Raleigh-Durham Airport Auth.,

597 F.3d 570, 576 (4th Cir. 2010)). “A genuine issue of material fact exists if . . . a

reasonable fact-finder could return a verdict for the non-movant.” Runyon v. Hannah,

No. 2:12-1394, 2013 WL 2151235, at *2 (S.D. W. Va. May 16, 2013) (citations omitted);

see Williams v. Griffin, 952 F.2d 820, 824 (4th Cir. 1991) (“Disposition by summary

judgment is appropriate . . . where the record as a whole could not lead a rational

trier of fact to find for the non-movant.”). The moving party bears the burden of

showing that “there is an absence of evidence to support the nonmoving party's case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

      In considering a motion for summary judgment, the court will not “weigh the

evidence and determine the truth of the matter.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986). Instead, the court will draw any permissible inference from the

underlying facts in the light most favorable to the nonmoving party. Matsushita Elec.


                                          3
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986). Summary judgment is

appropriate when the nonmoving party has the burden of proof on an essential

element of his or her case and does not make, after adequate time for discovery, a

showing sufficient to establish that element. Celotex Corp., 477 U.S. at 322–23. The

nonmoving party must satisfy this burden of proof by offering more than a mere

“scintilla of evidence” in support of his or her position. Anderson, 477 U.S. at 252.

Conclusory allegations or unsupported speculation, without more, are insufficient to

preclude the granting of summary judgment. See Dash v. Mayweather, 731 F.3d 303,

311 (4th Cir. 2013).

   IV.     Discussion

                                     a. WVHRA Claims

         The WVHRA prohibits employers from discriminating against employees on

the basis of age, gender, and disability. W. Va. Code § 5-11-9. In the absence of direct

evidence of discrimination, courts analyze claims under the WVHRA as follows:

              First, the plaintiff has the burden of proving by the
              preponderance of the evidence a prima facie case of
              discrimination. Second, if the plaintiff succeeds in proving
              the prima facie case, the burden shifts to the defendant to
              articulate some legitimate, nondiscriminatory reason for
              the employee’s rejection . . . Third, should the defendant
              carry this burden, the plaintiff must then have an
              opportunity to prove by a preponderance of the evidence
              that the legitimate reasons offered by the defendant were
              not its true reasons, but were a pretext for discrimination.

Shepherdstown Volunteer Fire Dep’t v. State ex rel. W. Va. Human Rights Comm’n,

309 S.E.2d 342, 352 (W. Va. 1983) (quoting Texas Dep’t of Cmty. Affairs v. Burdine,

                                           4
450 U.S. 248, 252–53 (1981)). To make a prima facie case of employment

discrimination, a plaintiff must prove that (1) she is a member of a protected class;

(2) the employer made an adverse decision concerning her; and (3) but for the

plaintiff’s protected status, the adverse decision would not have been made. Syl. Pt.

3, Conaway v. E. Assoc. Coal Corp., 358 S.E.2d 423 (W. Va. 1986).

      The court begins with the plaintiff’s age and gender discrimination claims and

finds that the plaintiff has failed to establish a prima facie case. The plaintiff

admitted in her deposition testimony that she did not have any facts to support her

claim that she was not selected for the positions to which she applied during her final

year of employment because of her age or gender. When asked what facts support the

claim that the plaintiff did not obtain one of the positions to which she applied

because of her age, the plaintiff responded, “None.” Vicki Flatt Dep. (“Pl.’s Dep.”)

[ECF No. 25-1] 144:4. When asked what facts support her claim that she did not

obtain a position to which she applied because of her gender, she replied, “No facts.”

Id. at 145:10.

      Moreover, the age and gender diversity among the candidates selected for the

positions to which the plaintiff applied demonstrates that the plaintiff has not

established a prima facie case of age or gender discrimination. Out of the 19 positions

to which the plaintiff applied, nine were filled by females. Decl. Michael Dorsey [ECF

No. 25-4] 2. Similarly, nine of the positions were filled by individuals over the age of

40, including seven individuals over the age of 50. Id.; see Laing v. Fed. Exp. Corp.,


                                           5
703 F.3d 713, 719 (4th Cir. 2013) (noting that comparator evidence is “especially

useful in discrimination cases”); see also Cox v. Lowe’s Home Ctrs., LLC, No.3:14-cv-

000679, 2015 WL 7288689, at *6 (W.D.N.C. Nov. 17, 2015) (finding that comparator

evidence prevented the court from drawing any inference of age discrimination and

granting the defendant’s motion for summary judgment). Accordingly, the defendants

have shown that “there is an absence of evidence to support” the plaintiff’s gender

and age discrimination claims. Celotex Corp., 477 U.S. at 325.

      The plaintiff has also failed to raise any triable issue of fact regarding her

disability discrimination claim. The only support for the plaintiff’s disability

discrimination claim is an alleged comment by former assistant store manager Joyce

Robinson to another employee. The plaintiff avers that Robinson told another

employee that the plaintiff was not hired for a position because “they were afraid that

it would tire [the plaintiff] out.” Pl.’s Dep. 147:14–15. Even assuming that this

statement is disability-related, the remark at issue is merely “stray or isolated” and

therefore insufficient to prove discrimination. Harris v. Home Sales Co., 499 Fed.

Appx. 285, 291 (4th Cir. 2012). To prove discrimination, the remark must have “some

actual relationship to the adverse employment actions under challenge.” Id.

(emphasis added).

      Here, Robinson only interviewed the plaintiff for the front-end support

manager position, but the plaintiff stated in her deposition that Lowe’s failure to hire

her for this position is not a basis for her claims in this lawsuit. Pl.’s Dep. 136:3–11.


                                           6
Further, the plaintiff admits that she is not aware that Robinson had any decision-

making role for any of the other positions to which she applied. The plaintiff also

admits that Robinson would not have knowledge about why she was not hired for

positions in South Carolina. Id. at 148:22–149:7; 156:21–157:8. Importantly, there is

no evidence that any other decisionmaker made any similar comments. See Lasure

v. Sam’s E., Inc., No. 1:14CV127, 2015 WL 8664280, at *8 (N.D. W. Va. Dec. 11, 2015)

(granting summary judgment on an age discrimination claim where one

decisionmaker did not repeat possibly age-related comments and no other

decisionmaker made similar comments). Thus, even if Robinson’s alleged statement

was disability-related, it is merely a stray remark bearing no relationship to the

adverse employment actions that the plaintiff challenges in this action. Accordingly,

the plaintiff’s claim for disability discrimination under the WVHRA must fail.

                                     b. FMLA Claim

      To succeed on her FMLA retaliation claim, the plaintiff must first make a

prima facie showing that (1) she engaged in protected activity; (2) her employer took

an adverse employment action against her; and (3) there was a causal link between

the two events. Adams v. Anne Arundel Cnty. Pub. Schs., 789 F.3d 422, 429 (4th Cir.

2015). If the defendant advances a lawful explanation for the alleged retaliatory

action, the plaintiff must “demonstrate that the defendant’s reason for taking the

adverse employment action was pretextual.” Id.




                                         7
      Here, there is no dispute that the plaintiff has made a prima facie case. The

defendants, however, have advanced a lawful explanation for the alleged retaliatory

action: The plaintiff was discharged as part of a nationwide restructuring after she

was unable to secure a new position within the company. And the plaintiff has failed

to provide any evidence to establish that her termination was pretextual. There is no

evidence to suggest that anyone at Lowe’s commented on her use of FMLA leave or

otherwise prevented her or discouraged her from taking leave. Nor does the plaintiff

even allege that she was treated differently by the defendants because of her use of

FMLA leave. The plaintiff’s retaliation claim is also undermined by the fact that two

former department managers at the Nitro store who used FMLA leave after January

2017 found other positions at Lowe’s in less than one year and were not discharged.

See Decl. Tonya L. Carnes [ECF No. 25-6] 1–2; Decl. Jeffery W. Richardson [ECF No.

25-7] 1–2. Given the complete absence of evidence to support the plaintiff’s retaliation

claim, summary judgment is appropriate.

                                      c. Tort of Outrage

      To prevail on a claim for outrage, or intentional infliction of emotional

distress, the plaintiff must establish:

             (1) that the defendant’s conduct was atrocious, intolerable,
             and so extreme and outrageous as to exceed the bounds of
             decency; (2) that the defendant acted with the intent to
             inflict emotional distress . . . ; (3) that the actions of the
             defendant caused the plaintiff to suffer emotional distress;
             and (4) that the emotional distress suffered by the plaintiff
             was so severe that no reasonable person could be expected
             to endure it.

                                           8
Syl. Pt. 3, Travis v. Alcon Labs., 504 S.E.2d 419 (W. Va. 1998). “Whether conduct may

reasonably be considered outrageous is a legal question, which courts determine on a

case-by-case basis.” Kerr v. Marshall Univ. Bd. of Governors, 824 F.3d 62, 78 (4th Cir.

2016) (quoting Hines v. Hills Dep’t Stores, Inc., 454 S.E.2d 385, 390 (W. Va. 1994)).

“[C]onduct that is merely annoying, harmful of one’s rights or expectations, uncivil,

mean-spirited, or negligent does not constitute outrageous conduct.” Courtney v.

Courtney, 413 S.E.2d 418, 423 (W. Va. 1991). Here, the plaintiff alleges that she

experienced discrimination and retaliation in the workplace, but the plaintiff has

offered no evidence that the defendants engaged in conduct which may reasonably be

considered outrageous. Further, the plaintiff stated in her deposition that she has no

facts to support her claim of outrage. Pl.’s Dep. 169:6. As such, the plaintiff’s outrage

claim must fail.

   V.     Conclusion

        For the foregoing reasons, the defendants’ Motion for Summary Judgment

[ECF No. 25] is GRANTED. The court DISMISSES this matter from the docket.

        The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                         ENTER:       April 18, 2019




                                           9
